UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4559
DONALD RAY FLIPPIN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-345)

                  Submitted: November 21, 2002

                      Decided: December 2, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. FLIPPIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Donald Ray Flippin pled guilty to possessing ammunition after
being convicted of a felony offense in violation of 18 U.S.C.
§ 922(g)(1) (2000). He contests the 87-month sentence imposed by
the district court, arguing that the district court erred in two respects:
first, by enhancing his base offense level for an offense committed
after two felony drug convictions when only one prior conviction was
alleged in the indictment and, second, by making a four-level
enhancement for possession of a firearm in connection with another
offense when that fact also was not alleged in the indictment. See U.S.
Sentencing Guidelines Manual § 2K2.1(a)(2), (b)(5) (2001). We
affirm.

  Flippin contends that, under Apprendi v. New Jersey, 530 U.S. 466
(2000), facts that increase the sentencing guideline range must be
charged in the indictment and proved beyond a reasonable doubt. He
concedes that we have held that Apprendi is not implicated when the
sentencing court makes factual findings that increase the sentencing
guideline range but the sentence does not exceed the statutory maxi-
mum. United States v. Obi, 239 F.3d 662, 667 (4th Cir.), cert. denied,
122 S. Ct. 86 (2001); United States v. Kinter, 235 F.3d 192, 199 (4th
Cir. 2000), cert. denied, 523 U.S. 937 (2001).

   Because neither of the issues raised by Flippin has merit, we affirm
the sentence imposed by the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED